 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   JULIE T.,                              )     NO. SA CV 18-1401-E
                                            )
12                    Plaintiff,            )
                                            )
13        v.                                )          JUDGMENT
                                            )
14   NANCY A. BERRYHILL, DEPUTY             )
     COMMISSIONER FOR OPERATIONS,           )
15   SOCIAL SECURITY,                       )
                                            )
16                    Defendant.            )
                                            )
17                                          )

18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

20   judgment is granted and judgment is entered in favor of Defendant.

21

22               DATED: May 10, 2019.

23

24                                                  /s/
                                                CHARLES F. EICK
25                                      UNITED STATES MAGISTRATE JUDGE

26

27

28
